Title: Notes of a Conversation with George Washington, 6 August 1793
From: Jefferson, Thomas
To: 


Aug. 6. 1793. The President calls on me at my house in the country, and introduces my letter of July 31. announcing that I should resign at the close of the next month. He again expressed his repentance at not having resigned himself, and how much it was increased by seeing that he was to be deserted by those on whose aid he had counted: that he did not know where he should look to find characters to fill up the offices, that mere talents did not suffice for the departmt. of state, but it required a person conversant in foreign affairs, perhaps acquainted with foreign courts, that without this the best talents would be awkward and at a loss. He told me that Colo. Hamilton had 3. or 4. weeks ago written to him, informing him that private as well as public reasons had brought him to the determination to retire, and that he should do it towards the close of the next session. He said he had often before intimated dispositions to resign, but never as decisively before: that he supposed he had fixed on the latter part of the next session to give an opportunity to Congress to examine into his conduct: that our going out at times so different increased his difficulty, for if he had both places to fill at one he might consult both the particular talents and geographical situation of our successors. He expressed great apprehensions at the fermentation which seemed to be working in the minds of the public, that many descriptions of persons, actuated by different causes appeared to be  uniting, what it would end in he knew not, a new Congress was to assemble, more numerous, perhaps of a different spirit: the first expressions of their sentiments would be important: if I would only stay to the end of that it would relieve him considerably.
I expressed to him my excessive repugnance to public life, the particular uneasiness of my situation in this place where the laws of society oblige me to move always exactly in the circle which I know to bear me peculiar hatred, that is to say the wealthy Aristocrats, the Merchants connected closely with England, the new created paper fortunes that thus surrounded, my words were caught, multiplied, misconstrued, and even fabricated and spread abroad to my injury, that he saw also that there was such an opposition of views between myself and another part of the administration as to render it peculiarly unpleasing, and to destroy the necessary harmony. Without knowing the views of what is called the Republican part, here, or having any communication with them, I could undertake to assure him from my intimacy with that party in the late Congress, that there was not a view in the Republican party as spread over the US. which went to the frame of the government, that I believed the next Congress would attempt nothing material but to render their own body independant, that that party were firm in their dispositions to support the government: that the maneuvres of Mr. Genet might produce some little embarrasment, but that he would be abandoned by the Republicans the moment they knew the nature of his conduct, and on the whole no crisis existed which threatened any thing.
He said he believed the views of the Republican party were perfectly pure, but when men put a machine into motion it is impossible for them to stop it exactly where they would chuse or to say where it will stop. That the constitution we have is an excellent one if we can keep it where it is, that it was indeed supposed there was a party disposed to change it into a monarchical form, but that he could conscientiously declare there was not a man in the US. who would set his face more decidedly against it than himself.—Here I interrupted him by saying ‘no rational man in the US. suspects you of any other disposition, but there does not pass a week in which we cannot prove declns. dropping from the monarchical party that our government is good for nothing, it is a milk and water thing which cannot support itself, we must knock it down and set up something of more energy.’—He said if that was the case he thought it a proof of their insanity, for that the republican spirit of the Union was so manifest and so solid that it was astonishing how any one could expect to move them.
He returned to the difficulty of naming my successor, he said Mr. Madison would be his first choice, but he had always expressed to him such a decision against public office that he could not expect he would  undertake it. Mr. Jay would prefer his present office. He said that Mr. Jay had a great opinion of the talents of Mr. King, that there was also Mr. Smith of S. Carola. E. Rutledge &c.: but he observed that name whom he would some objections would be made, some would be called speculators, some one thing, some another, and he asked me to mention any characters occurring to me. I asked him if Govr. Johnson of Maryld. had occurred to him? He said he had, that he was a man of great good sense, an honest man, and he believed clear of speculations, but this says he is an instance of what I was observing, with all these qualifications, Govr. Johnson, from a want of familiarity with foreign affairs, would be in them like a fish out of water, every thing would be new to him, and he awkward in every thing. I confessed to him that I had considered Johnson rather as fit for the Treasury department. Yes, says he, for that he would be the fittest appointment that could be made; he is a man acquainted with figures, and having as good a knolege of the resources of this country as any man. I asked him if Chancr. Livingston had occurred to him? He said Yes, but he was from N. York, and to appoint him while Hamilton was in and before it should be known he was going out, would excite a newspaper conflagration, as the ultimate arrangement would not be known. He said Mc.lurg had occurred to him as a man of first rate abilities, but it is said that he is a speculator. He asked me what sort of a man Wolcot was. I told him I knew nothing of him my self; I had heard him characterised as a cunning man. I asked him whether some person could not take my office par interim, till he should make an appointment? as Mr. Randolph for instance. Yes, says he, but there you would raise the expectation of keeping it, and I do not know that he is fit for it nor what is thought of Mr. Randolph. I avoided noticing the last observation, and he put the question to me directly. I then told him that I went into society so little as to be unable to answer it: I knew that the embarrasments in his private affairs had obliged him to use expedients which had injured him with the merchants and shop-keepers and affected his character of independance: that these embarrasments were serious, and not likely to cease soon. He said if I would only stay in till the end of another quarter (the last of Dec.) it would get us through the difficulties of this year, and he was satisfied that the affairs of Europe would be settled with this campaign, for that either France would be overwhelmed by it, or the confederacy would give up the contest. By that time too Congress will have manifested it’s character and views.—I told him that I had set my private affairs in motion in a line which had powerfully called for my presence the last spring, and that they had suffered immensely from my not going home; that I had now calculated them to my return in the fall, and to fail in going then would be the loss of another year, and prejudicial beyond  measure. I asked him whether he could not name Govr. Johnson to my office, under an express arrangement that at the close of the session he should take that of the treasury. He said that men never chose to descend: that being once in a higher department he would not like to go into a lower one. He asked me whether I could not arrange my affairs by going home. I told him I did not think the publick business would admit of it, that there was never a day now in which the absence of the Secretary of state would not be inconvenient to the public. And he concluded by desiring that I would take 2. or 3. days to consider whether I could not stay in till the end of another quarter, for that like a man going to the gallows he was willing to put it off as long as he could: but if I persisted, he must then look about him and make up his mind to do the best he could: and so he took leave.
